Stone, J.,
filed the following dissenting opinion:
I am unable to agree to that part of the opinion of the majority of the Court, determining that the Maryland property passed to the legatee under the will.
I fully agree that the law is correctly laid down in Stannard vs. Barnum, et al., 51 Md., 452, where the Court said:
“That where the language of the will is plain, and the residuary clause, in terms, disposes of the whole estate, and there are no qualifying words in any part of the will” you cannot introduce evidence to show that the testator was ignorant of property he ^then owned, for the purpose of showing that such property did not pass by the will. Public policy would forbid it.
And I equally agree to the further well known principle enunciated in the same case, that in construing any clause in a will, we must look at the whole will, and read it in the light of the circumstances in which the testator was placed, and of the nature of his property and estate.
The testator in this case did not own the property in Maryland at the time of the execution of the will, and therefore no question of ignorance or knowledge at the time of the execution of the will can arise. It (the Maryland property,) can only pass under the well known principle that the will speaks as of the date of the death of the testator, and that after acquired property will pass because the testator is .presumed so to intend by leaving his will unrevoked.
But this presumption may certainly be rebutted by the terms of the will. If the terms of the will are doubtful or ambiguous, then they may be read in the light of the *533circumstances in which the testator was placed, and of the nature of his estate. The nature of his estate and the circumstances under which the will was made, will not control the terms of the will, where these are plain and free from doubt, but these circumstances can well be relied on to explain and remove an ambiguity, and to throw light upon the intention of the testator, which is at last what every decision aims to do.
Now, I think no one could read this will on the day of its execution, and say that the testator intended to include in it any or all after acquired property. So far from that being the case, it was doubtful by the terms of the will whether the property, the testator then owned, would ever pass under that will, as, by its express terms, the will would not have been operative had the testator recovered from the illness under which he was then suffering. Before the will could operate upon the property the testator then owned, and indeed before it could be pronounced to he a will, it was absolutely necessary to prove, aliunde the will, that the testator did not recover from his then illness. The will, standing alone and relying only upon its language, could not he held operative. Before it could operate,-it must be shown that the condition had happened, required by the testator himself, to make it a good will. Evidence must be gone into, and it must be read, if, as a will, it is read at all, “in the light of the circumstances in which the testator was placed,” if the document before us is more than waste paper.
If it was necessary, absolutely necessary, to go into evidence, extrinsic the will, why not go into the whole evidence? Why not read it, in the language of Judge Rastol, “in the light of the circumstances in which the testator was placed,” and if so, I cannot think the conclusion doubtful ?
The testator left his whole personal property to Mrs. Hatch, only on the condition that he died from his then *534sickness. He did not leave it to her absolutely and for all time, unless he should change his mind and revoke his will. Does not this condition, prefixed to his will, show most conclusively, that the intention of the testator was directed only to his then condition and his then possessions f If we can conclude from the terms of the will and the situation of the testator, that such was his intention at the time the will was made, that intention must always prevail.
The testator certainly did not, and could not, intend to include in his personal property, property that he did not then own. He did not, and could not, know at the time he made his will, that he ever would receive any of this Maryland property. It was evident that he did not then intend to include it in the bequest to Mrs. Hatch. If she gets it at all, it will be under the rule of law, that the will speaks as of the day of the death of the testator. But this rule of law must yield, if, from the terms of the will and the surrounding circumstances, we can draw a different conclusion.
I think it is clear from this will that the testator only intended to devise the property he then owned, and the after acquired property did not pass.
(Filed 15th March, 1888.)